DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure hole distributed in the central region of the diaphragm as disclosed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 11, 13, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. U.S. Patent No. 10,506,345 B2 in view of Kasai U.S. Patent No. 8,542,851 B2.
              Regarding claim 1, Klein discloses a structure of micro-electro-mechanical-system (MEMS) microphone (100-microfabricated device, Fig. 1, col. 1, lines 12-14 and col. 4, lines 13 and 14), comprising: a substrate (108-substrate, Fig. 1, col. 4, lines 34-36), having a first opening (109-cavity, Fig. 1, col. 4, lines 20-22); a dielectric layer (104-clamping layer, Fig. 1, col. 4, lines 46-48), disposed on the substrate, wherein the dielectric layer has a second opening aligned to the first opening (Fig. 1, the second opening aligns with the first opening such that all the sound pressure waves pass through both openings with no additional restriction to flow from the second opening.); a diaphragm (102-membrane, Fig. 1), disposed within the second opening of the dielectric layer (the diaphragm is clamped between the two clamping/dielectric layers, col. 4, lines 12-15), wherein a peripheral region of the diaphragm is embedded into the dielectric layer at sidewall of the second opening (the diaphragm extends to the sidewall of the two clamping layers, Fig. 1); and a backplate layer, disposed on the dielectric layer and covering over the second opening (Backplate is formed on top of clamping layer 106 and includes insulating layer 126, conductive layer 124, and insulating layer 122, Fig. 1 and col. 4, lines 56-59), wherein the backplate layer includes a plurality of acoustic holes arranged into a regular array pattern Figs. 1 and 3a, Backplate 160 may be a perforated backplate…includes small diameter perforations 152, medium diameter perforations 154, and large diameter perforations 156, col. 6, lines 3-6). Klein does not expressly disclose the regular array pattern comprises a pattern unit, the pattern unit comprises one of the acoustic holes as a center hole, and peripheral holes of the acoustic holes surrounding the center hole with a same pitch to the center hole.  
In a related field of endeavor, Kasai discloses a mems microphone (col. 1, lines 6-10, One or more embodiments of the present invention relate to acoustic sensors and microphones, and specifically to an MEMS (Micro Electro Mechanical Systems) type acoustic sensor manufactured by using the MEMS technique, and a microphone using such acoustic sensor.) comprising: a substrate (32-silicon substrate), a diaphragm (33-diaphragm) and a backplate (34-backplate)(Figs. 1, 2 and col. 5, lines 57-62, The acoustic sensor 31 is a capacitance type element manufactured by using the MEMS technique. As shown in FIG. 2, a diaphragm 33 is arranged on an upper surface of a silicon substrate 32 (semiconductor substrate) by way of an anchor 37, and a back plate 34 is fixed thereon by way of a microscopic air gap.), the backplate layer includes a plurality of acoustic holes arranged into a regular array pattern, the pattern unit comprises one of the acoustic holes as a center hole, and peripheral holes of the acoustic holes surrounding the center hole with a same pitch to the center hole (Fig. 7, copied below to illustrate the hole pattern). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the hole pattern of Klein with the pattern of Kasai to allow for easy passage of vibration and larger signal-to-noise ratio (Fig. 7 and col. 7, lines 1-67,  In the acoustic sensor 31, the acoustic hole 38a having a relatively large opening area is formed in the region excluding the extraction wiring 44 and the region in the vicinity of the extraction wiring 44, that is, the majority of the back plate 34, and thus the acoustic vibration easily passes the acoustic holes 38a, 38b, and the S/N ratio of the acoustic sensor 31 becomes 
    PNG
    media_image1.png
    502
    493
    media_image1.png
    Greyscale
large thus enhancing the sensitivity.) 
             Regarding claims 3 and 13, Klein discloses a structure of micro-electro-mechanical-system (MEMS) microphone (100-microfabricated device, Fig. 1, col. 1, lines 12-14 and col. 4, lines 13 and 14), comprising: a substrate (108-substrate, Fig. 1, col. 4, lines 34-36), having a first opening (109-cavity, Fig. 1, col. 4, lines 20-22); a dielectric layer (104-clamping layer, Fig. 1, col. 4, lines 46-48), disposed on the substrate, wherein the dielectric layer has a second opening aligned to the first opening (Fig. 1, the second opening aligns with the first opening such that all the sound pressure waves pass through both openings with no additional restriction to flow from the second opening.); a diaphragm (102-membrane, Fig. 1), disposed within the second opening of the dielectric layer (the diaphragm is clamped between the two clamping/dielectric layers, col. 4, lines 12-15), wherein a peripheral region of the diaphragm is embedded into the dielectric layer at sidewall of the second opening (the diaphragm extends to the sidewall of the two clamping layers, Fig. 1); and a backplate layer, disposed on the dielectric layer and covering over the second opening (Backplate is formed on top of clamping layer 106 and includes insulating layer 126, conductive layer 124, and insulating layer 122, Fig. 1 and col. 4, lines 56-59), wherein the backplate layer includes a plurality of acoustic holes arranged into a regular array pattern Figs. 1 and 3a, Backplate 160 may be a perforated backplate…includes small diameter perforations 152, medium diameter perforations 154, and large diameter perforations 156, col. 6, lines 3-6). Klein does not expressly disclose the regular array pattern includes a hexagon unit, each hexagon unit has six of the acoustic holes at corners and one of the acoustic holes at a center.  In a related field of endeavor, Kasai discloses a mems microphone (col. 1, lines 6-10, One or more embodiments of the present invention relate to acoustic sensors and microphones, and specifically to an MEMS (Micro Electro Mechanical Systems) type acoustic sensor manufactured by using the MEMS technique, and a microphone using such acoustic sensor.) comprising: a substrate (32-silicon substrate), a diaphragm (33-diaphragm) and a backplate (34-backplate)(Figs. 1, 2 and col. 5, lines 57-62, The acoustic sensor 31 is a capacitance type element manufactured by using the MEMS technique. As shown in FIG. 2, a diaphragm 33 is arranged on an upper surface of a silicon substrate 32 (semiconductor substrate) by way of an anchor 37, and a back plate 34 is fixed thereon by way of a microscopic air gap.), the backplate layer includes a plurality of acoustic holes arranged into a regular array pattern, the pattern unit comprises one of the acoustic holes as a center hole, and peripheral holes of the acoustic holes surrounding the center hole with a same pitch to the center hole (Fig. 7, copied above to illustrate the hole pattern). Kasai further discloses the acoustic hole may be a honeycomb (i.e., hexagon) shape 
six of the acoustic holes at corners and one of the acoustic holes at a center (col. 7, lines 36-40, 
The acoustic holes 38a, 38b may be entirely arrayed to a triangular shape (or honeycomb shape) as shown in FIG. 1, or may be arrayed to a square shape or a circular ring shape, or may be arrayed at random.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the hole pattern of Klein with the pattern of Kasai to allow for easy passage of vibration and larger signal-to-noise ratio (Fig. 7 and col. 7, lines 1-67,  In the acoustic sensor 31, the acoustic hole 38a having a relatively large opening area is formed in the region excluding the extraction wiring 44 and the region in the vicinity of the extraction wiring 44, that is, the majority of the back plate 34, and thus the acoustic vibration easily passes the acoustic holes 38a, 38b, and the S/N ratio of the acoustic sensor 31 becomes large thus enhancing sensitivity.)
             Regarding claims 5, 6, 15 and 16, the combination of Klein in view of Kasai further discloses the acoustic holes are rounds holes or hexagon holes in same size (Kasai Figs. 1 and 7). 
             Regarding claims 11 and 21, the combination of Klein in view of Kasai further discloses the diaphragm is a circular conductive layer (Klein, col. 4, lines 49-52, membrane 102 is formed of doped polysilicon and supported by clamping layer 104. Membrane 102 may also be any other conductive material in other embodiments. Kasai, Fig. 1 and abstract).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klein in view of Kasai as applied to claim 3 above, and further in view of Inoue U.S. Patent Application Publication No. 2019/0116427 A1.
             Regarding claims 7 and 17, the combination of Klein in view of Kasai discloses an electrode layer with dielectric layers on both sides of the conductive layer (Klein, Fig. 1). The combination of Klein in view of Kasai does not expressly disclose the backplate layer comprises: a dielectric backplate layer; and an electrode layer, disposed on one side of the dielectric backplate layer. However, the use of a conductive layer only on one side of a dielectric backplate layer is well-known in the art. In a related field of endeavor, Inoue discloses a backplate layer comprises: a dielectric backplate layer (36-fixed plate); and an electrode layer (37-electrode film), disposed on one side of the dielectric backplate layer (Fig. 2 and paragraph 0044). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the backplate of the combination of Klein in view of Kasai with the backplate of Inoue as a matter of simple substitution.
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klein in view of Kasai as applied to claim 3 above, and further in view of Jenkins et al. U.S. Patent No. 9,994,440 B2.
             Regarding claims 8, 9, 18 and 19, the combination of Klein in view of Kasai does not expressly disclose the diaphragm includes a plurality of pressure balance holes and the pressure balance holes are evenly distributed at peripheral region of the diaphragm within the second opening of the dielectric layer. However, the use of pressure balance holes in a diaphragm is well-known in the art. In a related field of endeavor, Jenkins discloses a MEMs microphone comprising a substrate, a backplate (104-backplate structure) and a diaphragm (101-membrane layer), the diaphragm further comprising a plurality of pressure balance holes evenly distributed at peripheral region of the diaphragm within the second opening of the dielectric layer (Figs. 1, 2 and col. 2, lines 4-5, Bleed holes 111 through the membrane 101 allow the pressure in the cavities 108/109 and 110). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize pressure balance holes (bleed holes) as taught by Jenkins in the diaphragm of the combination of Klein in view of Kasai to reduce the effect of low frequency pressure variations, e.g. arising from temperature variations and the like, but without impacting on sensitivity at the desired acoustic frequencies (Jenkins (col. 2, lines 6-10).
             Regarding claims 10 and 20, the combination of Klein in view of Kasai in view of Jenkins does not expressly disclose the pressure balance holes are distributed at a central region of the diaphragm. The placement of the pressure balance holes in the central region of the diaphragm is merely a relocation of parts and is a matter of design choice.
            Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klein in view of Kasai as applied to claims 3 and 13 above, and further in view of Yuan et al. U.S. Patent 9,681,234 B2.
            Regarding claims 12 and 22, the combination of Klein in view of Kasai does not expressly disclose a first plug structure, penetrating the backplate layer and the dielectric layer to connect to the diaphragm at the peripheral region; a second plug structure, disposed in the backplate layer to connect to an electrode layer of the backplate layer. However, electrode connections through the backplate is well-known in the art. In a related field of endeavor, Yuan discloses a MEMS microphone construction comprises a semiconductor substrate 101, a first dielectric layer 102, a lower diaphragm electrode 103, a lower electrode connection 104 and an upper electrode structure. Wherein, a cavity 109 is formed in the substrate having a shape of cylinder or cone (Fig. 1 and col. 5, lines 42-47); a first plug structure, penetrating the backplate layer and the dielectric layer to connect to the diaphragm at the peripheral region (Fig. 1, col. 6, lines 63-67, The lower electrode connection 104 comprises a contact hole 113 that is extended to and connected with the lower diaphragm electrode and an upper metal line. The contact hole 113 is filled with a lower electrode lead to lead out the lower diaphragm electrode 103.) and a second plug structure, disposed in the backplate layer to connect to an electrode layer of the backplate layer (col. 6, lines 7-12, the upper electrode structure is provided with an insulating layer 110, it comprises an annular supporter 105, a back plate 106, and an upper electrode connection 107. Wherein, an upper electrode 111 is embedded in the insulating layer 110 at the back plate 106, and it is lead out by the upper electrode connection 107.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize electrode connections as taught by Yuan in the microphone of the combination of Klein in view of Kasai for ease of manufacture.
Allowable Subject Matter
Claims 2, 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        16 July 2022